Title: From George Washington to John Morgan, 24 June 1779
From: Washington, George
To: Morgan, John


        
          Sir
          Head Quarters New Windsor 24th June 1779
        
        Your Letter of the 16th instant came to hand yesterday.
        I have not received from Congress any charges or directions respecting Doctor Shippen—and therefore can do nothing on the subject of your Letter. When they are pleased to direct a trial of him, the business will be entered upon, as soon as the situation of our affairs will admit; and the usual mode of giving notice and obtaining Witnesses be pursued. If I had received directions for his trial, it could not be proceeded on at this time. The movements of the Enemy obliged General Arnold’s to be deferred, and matters are not yet in such a state, as to admit of its being resumed—neither is it possible for me to determine when they will. I am Sir Your most Obedt sert
        
          Go: Washington
        
      